DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “reflecting element” in claims 10, 11, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden (US 20090287076 A1).

Regarding claim 1, Boyden teaches a system comprising: 
an optical sensor (Paragraph 0032:  “the optical energy emitter [elements 104, 106, and 110] component is configured to direct an ex vivo generated pulsed optical energy stimulus along an optical path for a time sufficient to interact with one or more regions within the biological subject” and Paragraph 0113:  “sensor component 136 includes of an optical energy sensor component 136a, and the energy emitter component 104 includes of an optical energy emitter component 104a”); and 
a controller (Paragraph 0150:  “the system 100 can include, but is not limited to, one or more controllers 148 such as a processor (e.g., a microprocessor) 150”) coupled with the optical sensor to receive a sensor signal from the optical sensor (Paragraph 0033:  “the optical energy sensor component [element 136a] is configured to detect (e.g., assess, calculate, evaluate, determine, gauge, measure, monitor, quantify, resolve, sense, or the like) at least one of an emitted optical energy or a remitted optical energy” and Paragraph 0152:  “In an embodiment, at least one controller 148 is operably coupled to the sensor component 136”), the controller configured to: 
detect a predetermined biomarker in a biofluid in a vessel that is being monitored by the optical sensor (Paragraph 0096:  “In an embodiment, the monitoring device 102 is configured to automatically provide real-time information regarding a condition associated with an occlusion of a body fluid vessel. In an embodiment, the monitoring device 102 is configured to acquire spectral information associated with one or more biomarkers”) in a non-invasive manner (Paragraph 0086:  “the system 100 is configured to perform non-invasive, real-time imagining of blood vessel occlusions”), the predetermined biomarker detected using reflected light in a predetermined spectral range (Paragraph 0285:  “Reflectance spectroscopy in the UV/VIS wavelength range may be used for in vitro spectral analysis of blood clot formation”); 
detect presence of an occlusion in the vessel based on the detection of the predetermined biomarker in the biofluid (Paragraph 0135:  “In other instances, the biomarker can be used to diagnose an acute pathological state” and Paragraph 0136:  “Among biomarkers associated with an occlusion”).

Regarding claim 2, Boyden teaches a system wherein the occlusion is detected based on a concentration of the predetermined biomarker exceeding a predetermined threshold (Paragraph 0158:  “the system 100 is configured to compare a measurand associated with the biological subject to a threshold value associated with the tissue spectral model and to generate a response based on the comparison”).

Regarding claim 3, Boyden teaches a system wherein the predetermined biomarker is troponin I (cTnl) (Paragraph 0136:  “Among biomarkers associated with an occlusion (e.g., a thrombus, an embolus, or the like) or associated with pathological disease states examples include, but are not limited to … cardiac troponin I (cTnI)”).


Regarding claim 8, Boyden teaches a system wherein the controller is further configured to determine a level of obstruction caused by the occlusion based on the concentration of the predetermined biomarker (Paragraph 0158:  “compare the measurand associated with the biological subject to the threshold value associated with the tissue spectral model and to generate a real-time estimation of the formation of an obstruction of a flow in a blood vessel based on the comparison”).

Regarding claim 10, Boyden teaches a system wherein the optical sensor comprises a photodetector (Paragraph 0114: “light sensors [element 136/136a]”), a reflecting element (Paragraph 0298: “optical fiber reflection probe”), and a light source (Paragraph 0032:  “optical energy emitter component [element 104a]”), and wherein the detection of the predetermined biomarker comprises: 
generating, by the light source, a light in the predetermined spectral range corresponding to the predetermined biomarker (Paragraph 0285:  “Reflectance spectroscopy in the UV/VIS wavelength range may be used for in vitro spectral analysis of blood clot formation”); 
receiving, by the photodetector, the reflected light (Paragraph 0285:  “reflected light of appropriate angle is measured by the detector”) off of the reflecting element (Paragraph 0298: “optical fiber reflection probe”); 
measuring, by the photodetector, absorption peaks in the reflected light (Paragraph 0044:  “the detected optical energy absorption profile includes at least one of an emitted optical energy or a remitted optical energy”); and
comparing, by the controller, the absorption peaks that are measured with expected absorption peaks for the generated light in the predetermined spectral range (Paragraph 0035:  “comparing a detected optical energy absorption profile of a portion of a tissue within a biological subject to characteristic spectral signature information”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Sterling (AU 2012200332 A1).
Regarding claim 4, Boyden fails to teach a system wherein the predetermined spectral range is 5.5 µm to 7.8 µm and 8.8 µm to 10.3 µm and 10.5 to 12 µm.
Sterling teaches a system wherein the predetermined spectral range is 5.5 µm to 7.8 µm and 8.8 µm to 10.3 µm and 10.5 to 12 µm (Paragraph 0210:  “The energy source 1720 preferably emits electromagnetic radiation in any of a number of spectral ranges, e.g., within infrared wavelengths; in the mid-infrared wavelengths; above about 0.8 µm; between about 5.0 µm and about 20.0 µm; and/or between about 5.25 µm and about 12.0 µm”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral range of Boyden to include the spectral range taught by Sterling, because it is a suitable subset of spectral wavelengths for analyte detection (Paragraph 0241 of Sterling).


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Azzazy (“Unbound Free Fatty Acids and Heart-Type Fatty Acid–Binding Protein: Diagnostic Assays and Clinical Applications”, 2006).
Regarding claim 5, Boyden fails to teach a system wherein the predetermined biomarker is fatty acid binding protein-3 (FABP3).  Boyden teaches a system wherein the biomarker can be free fatty acids (Paragraph 0136:  “Among biomarkers associated with an occlusion (e.g., a thrombus, an embolus, or the like) or associated with pathological disease states examples include, but are not limited to … free fatty acids). 
(Abstract:  “FFAu may have a potential role in identifying patients with cardiac ischemia. H-FABP is useful for detecting cardiac injury in acute coronary syndromes and predicting recurrent cardiac events in acute coronary syndromes and in congestive heart failure patients”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biomarkers of Boyden to include the biomarkers of Azzazy, because fatty acid binding proteins have been proven to be useful biomarkers for cardiac events along with free fatty acids (Abstract:  “Unbound free fatty acids (FFAu) and their intracellular binding protein, heart-type fatty acid–binding protein (H-FABP), have been suggested to have clinical utility as indicators of cardiac ischemia and necrosis, respectively”).

Regarding claim 7, Boyden teaches a system wherein the predetermined biomarker is a combination of proteins (Paragraph 0135:  “Among biomarker examples include, but are not limited to, one or more substances that are measurable indicators of a biological state and may be used as indicators of normal disease state, pathological disease state, and/or risk of progressing to a pathological disease state”) that comprises troponin I (cTnl) and free fatty acids (Paragraph 0136:  “Among biomarkers associated with an occlusion (e.g., a thrombus, an embolus, or the like) or associated with pathological disease states examples include, but are not limited to … cardiac troponin I (cTnl) [and] free fatty acids”).
Boyden fails to teach a system wherein the combination of proteins comprises fatty acid binding protein-3 (FABP3).
Azzazy teaches a system wherein the combination of proteins comprises fatty acid binding protein-3 (FABP3) (Abstract:  “FFAu may have a potential role in identifying patients with cardiac ischemia. H-FABP is useful for detecting cardiac injury in acute coronary syndromes and predicting recurrent cardiac events in acute coronary syndromes and in congestive heart failure patients”).  It (Abstract:  “Unbound free fatty acids (FFAu) and their intracellular binding protein, heart-type fatty acid–binding protein (H-FABP), have been suggested to have clinical utility as indicators of cardiac ischemia and necrosis, respectively”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden and Azzazy as applied to claims 1 and 5 above, and further in view of Sterling.
Regarding claim 6, Boyden and Azzazy fails to teach a system wherein the predetermined spectral range is 5.5 µm to 6.6 µm and 8.3 µm to 11.8 µm.
Sterling teaches a system wherein the predetermined spectral range is 5.5 µm to 6.6 µm and 8.3 µm to 11.8 µm (Paragraph 0210:  “The energy source 1720 preferably emits electromagnetic radiation in any of a number of spectral ranges, e.g., within infrared wavelengths; in the mid-infrared wavelengths; above about 0.8 µm; between about 5.0 µm and about 20.0 µm; and/or between about 5.25 µm and about 12.0 µm”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral range of Boyden to include the spectral range taught by Sterling, because it is a suitable subset of spectral wavelengths for analyte detection (Paragraph 0241 of Sterling).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Giannitsis ("Risk Stratification in Pulmonary Embolism Based on Biomarkers and Echocardiograph", 2005).
Regarding claim 9, Boyden fails to teach a system wherein the controller is further configured to stratify the biofluid based on the level of obstruction.
(Paragraph 5:  “new algorithm that combines biomarkers and echocardiography for risk stratification of patients with newly diagnosed acute pulmonary embolism”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller configuration of Boyden to include the stratification of Giannitsis, because it helps to distinguish groups of patients based on their level of risk due to an obstruction (Paragraph 5 of Giannitsis).

Claims 11-12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Klubben (US 20180220892 A1) and Lee (AU 2014307691 A1).
Regarding claim 11, Boyden teaches a computer-implemented method (Paragraph 0042:  “a computer program product”) for detecting an occlusion (Paragraph 0080:  “certain systems, devices, and methods, described herein provide a monitoring device configured to, for example, actively sense, treat, or prevent an occlusion”) in a cardiovascular system of a user (Paragraph 0079:  “cardiovascular disorders”), the computer-implemented method comprising: 
generating a light within a predetermined spectral range Paragraph 0285:  “Reflectance spectroscopy in the UV/VIS wavelength range may be used for in vitro spectral analysis of blood clot formation”), the light directed towards the cardiovascular system (Paragraph 0079:  “cardiovascular disorders”);
receiving reflected light  (Paragraph 0044:  “the detected optical energy absorption profile includes at least one of an emitted optical energy or a remitted optical energy”);
detecting a concentration of a predetermined biomarker in a biofluid in the cardiovascular system based on an amplitude of the reflected light (Paragraph 0044:  “the detected optical energy absorption profile includes at least one of an emitted optical energy or a remitted optical energy”); and 
determining an occlusion in the cardiovascular system based on the concentration of the predetermined biomarker (Paragraph 0135:  “In other instances, the biomarker can be used to diagnose an acute pathological state” and Paragraph 0136:  “Among biomarkers associated with an occlusion”).
Boyden does not teach a method comprising generating a light at a predetermined angle, and receiving a reflected light caused by a reflection of the light off of a reflecting element that is in contact with the user.
Klubben teaches a method comprising generating a light at a predetermined angle (Paragraph 0049:  “the illumination source 220 directs light onto the location to be imaged 602 at a predetermined angle”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify signal acquisition method of Boyden to include the signal acquisition method of Klubben, because it allows the detector and source to be arranged in alternative positions, such as on the same side of the instrument (Paragraph 0049 of Klubben).
Lee teaches a method comprising receiving a reflected light caused by a reflection of the light off of a reflecting element that is in contact with the user (Paragraph 0151:  “reflector member 808” and Paragraph 0153:  “reflector pads 908”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflection member of Boyden to include the reflection member of Lee, because the reflector in contact with the skin configuration allows clear reflection into the detector (Paragraph 0151 of Lee).

Regarding claim 17, Boyden teaches a computer program product (Paragraph 0042:  “a computer program product”) comprising a non-transitory memory having computer executable (Paragraph 0170:  “memory 160 that stores instructions”), the computer executable instructions when executed by a processing unit (Paragraph 0170:  “a processor [element 150] configured to execute instructions”) causes the processing unit to perform a method for detecting an occlusion (Paragraph 0080:  “certain systems, devices, and methods, described herein provide a monitoring device configured to, for example, actively sense, treat, or prevent an occlusion”) in a cardiovascular system of a user (Paragraph 0079:  “cardiovascular disorders”), the method comprising:
generating a light within a predetermined spectral range Paragraph 0285:  “Reflectance spectroscopy in the UV/VIS wavelength range may be used for in vitro spectral analysis of blood clot formation”), the light directed towards the cardiovascular system (Paragraph 0079:  “cardiovascular disorders”);
receiving reflected light  (Paragraph 0044:  “the detected optical energy absorption profile includes at least one of an emitted optical energy or a remitted optical energy”);
detecting a concentration of a predetermined biomarker in a biofluid in the cardiovascular system based on an amplitude of the reflected light (Paragraph 0044:  “the detected optical energy absorption profile includes at least one of an emitted optical energy or a remitted optical energy”); and 
determining an occlusion in the cardiovascular system based on the concentration of the predetermined biomarker (Paragraph 0135:  “In other instances, the biomarker can be used to diagnose an acute pathological state” and Paragraph 0136:  “Among biomarkers associated with an occlusion”).
	Boyden does not teach a method comprising generating a light at a predetermined angle, and receiving a reflected light caused by a reflection of the light off of a reflecting element that is in contact with the user.
(Paragraph 0049:  “the illumination source 220 directs light onto the location to be imaged 602 at a predetermined angle”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify signal acquisition method of Boyden to include the signal acquisition method of Klubben, because it allows the detector and source to be arranged in alternative positions, such as on the same side of the instrument (Paragraph 0049 of Klubben).
Lee teaches a method comprising receiving a reflected light caused by a reflection of the light off of a reflecting element that is in contact with the user (Paragraph 0151:  “reflector member 808” and Paragraph 0153:  “reflector pads 908”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflection member of Boyden to include the reflection member of Lee, because the reflector in contact with the skin configuration allows clear reflection into the detector (Paragraph 0151 of Lee).

Regarding claim 12, Boyden further teaches a method wherein the predetermined biomarker is troponin I (cTnl) (Paragraph 0136:  “Among biomarkers associated with an occlusion (e.g., a thrombus, an embolus, or the like) or associated with pathological disease states examples include, but are not limited to … cardiac troponin I (cTnI)”).

Regarding claims 15 and 19, Boyden further teaches a method comprising determining level of obstruction caused by the occlusion based on the concentration of the predetermined biomarker (Paragraph 0158:  “compare the measurand associated with the biological subject to the threshold value associated with the tissue spectral model and to generate a real-time estimation of the formation of an obstruction of a flow in a blood vessel based on the comparison”).

s 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden, Klubben, and Lee as applied to claims 11 and 17 above, and further in view of Giannitsis.
Regarding claims 16 and 20, Boyden fails to teach a method further comprising, stratifying the user based on the level of obstruction.
Giannitsis teaches a method further comprising, stratifying the user based on the level of obstruction (“new algorithm that combines biomarkers and echocardiography for risk stratification of patients with newly diagnosed acute pulmonary embolism”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller configuration of Boyden to include the stratification of Giannitsis, because it helps to distinguish groups of patients based on their level of risk due to an obstruction (Paragraph 5 of Giannitsis).

Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden, Klubben, and Lee as applied to claims 11 and 17 above, and further in view of Azzazy.
Regarding claim 13, Boyden fails to further teach a method wherein the predetermined biomarker is fatty acid binding protein-3 (FABP3).  Boyden teaches a system wherein the biomarker can be free fatty acids (Paragraph 0136:  “Among biomarkers associated with an occlusion (e.g., a thrombus, an embolus, or the like) or associated with pathological disease states examples include, but are not limited to … free fatty acids). 
Azzazy teaches a method wherein the predetermined biomarker is fatty acid binding protein-3 (FABP3) (Abstract:  “FFAu may have a potential role in identifying patients with cardiac ischemia. H-FABP is useful for detecting cardiac injury in acute coronary syndromes and predicting recurrent cardiac events in acute coronary syndromes and in congestive heart failure patients”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biomarkers of Boyden to include the biomarkers of Azzazy, because fatty acid binding proteins have been proven to (Abstract:  “Unbound free fatty acids (FFAu) and their intracellular binding protein, heart-type fatty acid–binding protein (H-FABP), have been suggested to have clinical utility as indicators of cardiac ischemia and necrosis, respectively”).


Regarding claims 14 and 18, Boyden further teaches a method wherein the predetermined biomarker is a combination of proteins (Paragraph 0135:  “Among biomarker examples include, but are not limited to, one or more substances that are measurable indicators of a biological state and may be used as indicators of normal disease state, pathological disease state, and/or risk of progressing to a pathological disease state”) that comprises troponin I (cTnl) and free fatty acids (Paragraph 0136:  “Among biomarkers associated with an occlusion (e.g., a thrombus, an embolus, or the like) or associated with pathological disease states examples include, but are not limited to … cardiac troponin I (cTnl) [and] free fatty acids”).
Boyden fails to teach a method wherein the combination of proteins comprises fatty acid binding protein-3 (FABP3).
Azzazy teaches a system wherein the combination of proteins comprises fatty acid binding protein-3 (FABP3) (Abstract:  “FFAu may have a potential role in identifying patients with cardiac ischemia. H-FABP is useful for detecting cardiac injury in acute coronary syndromes and predicting recurrent cardiac events in acute coronary syndromes and in congestive heart failure patients”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biomarkers of Boyden to include the biomarkers of Azzazy, because fatty acid binding proteins have been proven to be useful biomarkers for cardiac events along with free fatty acids (Abstract:  “Unbound free fatty acids (FFAu) and their intracellular binding protein, heart-type fatty acid–binding protein (H-FABP), have been suggested to have clinical utility as indicators of cardiac ischemia and necrosis, respectively”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791